DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 5th, 2021 amended claims are 1, 4-5, 11, 14-15, 21, and 24-25 are entered. Claims 10 and 20 are cancelled.
Response to Arguments
Applicant’s arguments, filed on January 5th, 2021 with respect to the rejection of claims 1-30 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore, the rejection is maintained, and further clarified, in view of the amendment. 
At Pg. 11 of the Reply, Applicant argues that an arm cuff is a very different invention. However, Applicant does not provide any explanation as to why it considered as very different. In response to applicant's argument that an arm cuff is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the arm cuff and finger cuff are both used to non-invasively measure blood pressure using electrical and pneumatical means. Both cuffs encircle a limb or digit of the body and measure arterial blood flow occlusion. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combinations would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
At Pg. 12 of the Reply, Applicant lists four main arguments:
Regarding argument 1), Applicant argues that there is no teaching of the use of a finger cuff.  Examiner respectfully disagrees. Although Balji fails to disclose that the cuff is specifically a finger cuff, Balji discloses the cuff being suitable for wrapping around a limb of a person or animal. A finger is considered to be a limb of the human body. 

Regarding arguments 3) and 4), Applicant argues that there is no teaching of the newly added limitations. Examiner respectfully disagrees, as explained below in the rejection. In view of the amendments, the prior art rejections are further clarified below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Balji et al (U.S. Publication No. 2011/0046494; cited by Applicant; previously cited) in view of Fournier et al (U.S. Patent No. 9,839,362; previously cited).
Regarding Claim 1, Balji discloses a connector for a blood pressure measurement system that includes a pressure generating and regulating system (blood pressure monitoring instrument 8) and a cuff (cuff 1), the connector comprising: 
a first half portion (female connector 35 / male connector 36; Although FIG. 7 shows the contact ring on the male connector portion 36 and the contact finger 38 on the female portion, it is possible to interchange these components; [0042]) pneumatically (pneumatic coupler 24; pneumatic socket 25) and electrically (conductors 13) connected to the pressure generating and regulating system (Connector 11 mates with a corresponding electrical connector 12, which is attached to electrical conductors 13 running parallel to hose 5. These conductors terminate at electrical connector 14, which mates with electrical connector 15 on blood pressure monitoring instrument 8; [0023]); and 
a second half portion (female connector 35 / male connector 36; Although FIG. 7 shows the contact ring on the male connector portion 36 and the contact finger 38 on the female portion, it is possible to interchange these components; [0042]) fixedly attached (phrase is interpreted as covering the indirect attachment—via the cord—and does not limit the claim to direct attachment to the cuff) to the cuff (the cuff 1 is equipped with electronic component 10, which is provided with electrical connector 11; [0023]), 
wherein the first half portion and the second half portion are connectable in two or more orientations (The connectors shown in FIG. 7 do not require a particular rotational orientation in order to be mated, and are capable of rotating freely once mated; [0041]), and 
wherein the pressure generating and regulating system and the cuff are pneumatically and electrically connected when the first half portion and the second half portion are connected (The figure shows the preferred embodiment, with a contact arrangement supporting two conductors 13, in which one contact is made by means of the pneumatic coupler, and the other by a contact band. The male connector 36 contains pneumatic coupler 24, which is made of a conductive material, or has a conductive portion, and is connected to one of the conductors 13. The male connector also has conductive contact band 37, which is connected to the other conductor. The female connector 35 is has a pneumatic socket (not visible in the perspective) which accepts coupler 24, making pneumatic and electrical connection in the manner already described; [0038]; Figure 6), 
wherein, when the first half portion and the second half portion are connected in a proper orientation, the first and second half portion electrically connect the finger cuff to the pressure generating and regulating system by electrical pins (electrical contact pins 27) of the first half portion contacting electrical connection pads (engage mating sockets 26) of the second half (The male connector 23 is also equipped with electrical contact pins 27, which are connected to conductors 13 integrated in hose 21. These contact pins engage mating sockets 26 of the female connector 22, which in turn are connected to the integrated conductors 13 of the attached hose. Thus, by inserting male connector 23 into female connector 22, simultaneous electrical and pneumatic connection is secured; [0029]).
Although Balji discloses the cuff being suitable for wrapping around a limb of a person or animal, Balji fails to disclose that the cuff is specifically a finger cuff; and to transmit data from an LED-PD pair of the finger cuff and provide pneumatic connection by a connector tube from the pressure generating and regulating system to the finger cuff to provide pneumatic pressure to an inflatable bladder.
Fournier discloses a finger cuff (The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66; Figure 2); and 
to transmit data from an LED-PD pair (The sensor may employ both light sources when measuring SpO2 data and one light source (e.g. the LED emitting light in the red wavelength) when measuring CNAP data. The CNAP and SpO2 sensors also include one or more photodetectors, arranged substantially on an opposite side of the cuff relative to the light sources. The same red LED and associated photodetector may be used for both CNAP and SpO2 measurements; Column 4 Lines 7-14) of the finger cuff and provide pneumatic connection by a connector tube from the pressure generating and regulating system to the finger cuff to provide pneumatic pressure to an inflatable bladder (The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66) of the finger cuff (In one exemplary embodiment, the device may incorporate separate cuff controller cables 13, 13′ and 23, 23′ (see also FIG. 1) for connecting electrical 27 and pressure 28 lines between the controller 6 (FIG. 1) and the pressure cuffs 22, 22′ with the light emitters 25, 25′ and light detectors 27, 27′…A rigid cable facilitates handling and operation by ensuring that the pneumatic feeds to the cuff are constant and unobstructed. Additionally, the apparatus may include a plurality of fittings and connectors to allow the finger cuff and sensor to be disconnected from the cuff controller cable. This will facilitate the use of disposable cuffs. Additionally, the cuff controller cable may be disconnected from the CNAP/SpO2 measuring device; Column 7 Lines 62-Column 8 Lines 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fournier into those of Balji in order to solve the same problem occurring with finger cuffs as that solved by Balji for arm cuffs (Compare Balji Figs. 2-5 with Figs. 6-10); that is, integrate the pneumatic and electric connections to avoid malfunction if the user forgets to connect one (see Balji [027]) and avoid twisted, tangled hoses (Balji [032]).

Regarding Claims 2, 12, and 22, Balji discloses that the first half portion and the second half portion are connectable in two, four, or six orientations (The connectors shown in FIG. 7 do not require a particular rotational orientation in order to be mated, and are capable of rotating freely once mated [0041]).  

Regarding Claims 3, 13, and 23, Balji discloses that the first half portion is continuously rotatable relative to the second half portion in a plane (As this arrangement has symmetry about the axis of the pneumatic coupler 24 and socket 25, it may be mated with any arbitrary rotational alignment. Further, the connectors may be free to rotate relative to each other once mated; [0032]).  

Regarding Claims 4, 14, and 24, Balji discloses wherein the electrical connection pads of the second half portion are concentric rings in shape (In the figure, male connector 32 is provided with concentric annular contact rings 34, which are centered about the axis of male pneumatic coupler 24. The contact rings 34 are connected to the conductors 13, integrated into hose 21 attached to the connector 32. The female connector 31 contains contact points 33, arranged so that they each touch one of the contact rings 34 when the connectors are mated by inserting pneumatic coupler 24 into socket 25. The contact points are connected to conductors 13 integrated in hose 21 attached to connector 31; [0032]; Figure 6).  
 (Although the figure indicates that the contact rings 34 are placed on the connector 32 with the male pneumatic coupler 24, and the contact points 33 are placed on the connector 31 with the pneumatic socket 25, it is understood that this placement is arbitrary, and the placement of the rings and contact points may be interchanged. The contact rings 34 may take various forms, such as metal rings imbedded in or attached to the shell of the connector, foil on a printed circuit board, conductive polymer materials, or conductive ink…Although only contact rings and two conductors 13 are shown in the figure, it is understood that any number may be provided; [0033]; the connectors allow full rotation using connection rings, which form discrete sets).

Regarding Claims 6, 16, and 26, Balji discloses that each set of electrical connection pads corresponds to one orientation in which the first half portion and the second half portion are connectable (Although the figure indicates that the contact rings 34 are placed on the connector 32 with the male pneumatic coupler 24, and the contact points 33 are placed on the connector 31 with the pneumatic socket 25, it is understood that this placement is arbitrary, and the placement of the rings and contact points may be interchanged…In an alternate form of the concentric ring contact shown in FIG. 6, the ability of the mated connectors to rotate may be restricted. For example, an alignment key may be provided either to substantially eliminate rotation, or to restrict the rotation to a certain angle, such as less than 180 degrees. In this case, multiple circuits may be accommodated by a single annular contact ring, by dividing the ring radially into sectors, and providing a contact point 33 to mate with each sector. Each sector of the annular ring, and associated contact point, carries the circuit for one of the conductors 13. In this case, the ability of the connectors to rotate when mated may be limited to an angle less than the width of a sector…In the contact arrangement of FIG. 6, the force exerted by the contact points 33 against the annular rings 34 is directed axially, and tends to disengage the male and female connector pair. Therefore, to sustain the contact points against the contact rings, the male connector 32 may be securely locked into the female connector 31 when mated; [0033-0037]).
(As this arrangement has symmetry about the axis of the pneumatic coupler 24 and socket 25, it may be mated with any arbitrary rotational alignment. Further, the connectors may be free to rotate relative to each other once mated; [0032]; an alignment key may be provided either to substantially eliminate rotation, or to restrict the rotation to a certain angle, such as less than 180 degrees [0035]; Figures 6 and 7).  

Regarding Claims 8, 18, and 28, Balji discloses a magnetic retention mechanism (When the connectors are mated, coil 44 becomes positioned adjacent to coil 45, and the coils therefore become at least partially magnetically linked. This results in inductive coupling between the circuits to which the coils are connected; [0046]).  

Regarding Claims 9, 19, and 29, Balji discloses that one or more of: a snap mechanism, a twist-on mechanism, a press-fit mechanism, or a cam latch (The male coupler also includes a groove 28 or similar feature designed to engage a locking device to keep the connector mated under tension and pressure. The female connector 22 has female pneumatic socket 25 which communicates with pneumatic lumen 29, and accepts the male coupler 24. The socket is furnished with a locking device, such as a tab, pawl, or ball arrangement, which engages locking feature 28; [0029]).    

Regarding Claim 30, Balji discloses that the pressure generating and regulating system provides pneumatic pressure to a cuff when the first half portion and the second half portion are connected (A pneumatic blood pressure cuff 1 is wrapped around a limb 9 of a person or animal. The cuff is generally provided with a short tube 2, terminating in pneumatic connector 3. In use, this connector is fitted into connector 4 on the end of hose 5. The other end of the hose is furnished with connector 7, which mates with corresponding pneumatic connector 6 on blood pressure monitoring instrument 8; [0022]).
Balji fails to disclose an inflatable bladder of the finger cuff.
(The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fournier into those of Balji in order to achieve an accurate, continuous blood pressure measurement via the patient’s finger.

Regarding Claim 11, Balji discloses a method for applying a connector to a cuff (cuff 1) of a blood pressure measurement system that includes a pressure generating and regulating system for measuring a patient's blood pressure (blood pressure monitoring instrument 8), the method comprising: 
attaching the cuff to the patient (A pneumatic blood pressure cuff 1 is wrapped around a limb 9 of a person or animal; [0022]);
connecting a first half portion of the connector to a second half portion of the connector (A pneumatic blood pressure cuff 1 is wrapped around a limb 9 of a person or animal. The cuff is generally provided with a short tube 2, terminating in pneumatic connector 3. In use, this connector is fitted into connector 4 on the end of hose 5. The other end of the hose is furnished with connector 7, which mates with corresponding pneumatic connector 6 on blood pressure monitoring instrument 8; [0022]), 
the second half portion of the connector (female connector 35 / male connector 36; Although FIG. 7 shows the contact ring on the male connector portion 36 and the contact finger 38 on the female portion, it is possible to interchange these components; [0042]) being fixedly attached (phrase is interpreted as covering the indirect attachment—via the cord—and does not limit the claim to direct attachment to the cuff) to the cuff (the cuff 1 is equipped with electronic component 10, which is provided with electrical connector 11; [0023]) and 
the first half portion (female connector 35 / male connector 36; Although FIG. 7 shows the contact ring on the male connector portion 36 and the contact finger 38 on the female portion, it is possible to interchange these components; [0042]) being pneumatically (pneumatic coupler 24; pneumatic socket 25) and electrically (conductors 13) connected to the pressure generating and regulating system (Connector 11 mates with a corresponding electrical connector 12, which is attached to electrical conductors 13 running parallel to hose 5. These conductors terminate at electrical connector 14, which mates with electrical connector 15 on blood pressure monitoring instrument 8; [0023]), 
wherein the first half portion and the second half portion are connectable in two or more orientations (The connectors shown in FIG. 7 do not require a particular rotational orientation in order to be mated, and are capable of rotating freely once mated; [0041]), and 
wherein the pressure generating and regulating system and the cuff are pneumatically and electrically connected when the first half portion and the second half portion are connected (The figure shows the preferred embodiment, with a contact arrangement supporting two conductors 13, in which one contact is made by means of the pneumatic coupler, and the other by a contact band. The male connector 36 contains pneumatic coupler 24, which is made of a conductive material, or has a conductive portion, and is connected to one of the conductors 13. The male connector also has conductive contact band 37, which is connected to the other conductor. The female connector 35 is has a pneumatic socket (not visible in the perspective) which accepts coupler 24, making pneumatic and electrical connection in the manner already described; [0038]; Figure 6), 
wherein, when the first half portion and the second half portion are connected in a proper orientation, the first and second half portion electrically connect the finger cuff to the pressure generating and regulating system by electrical pins (electrical contact pins 27) of the first half portion contacting electrical connection pads (engage mating sockets 26) of the second half (The male connector 23 is also equipped with electrical contact pins 27, which are connected to conductors 13 integrated in hose 21. These contact pins engage mating sockets 26 of the female connector 22, which in turn are connected to the integrated conductors 13 of the attached hose. Thus, by inserting male connector 23 into female connector 22, simultaneous electrical and pneumatic connection is secured; [0029]).
Although Balji discloses the cuff being suitable for wrapping around a limb of a person or animal, Balji fails to disclose that the cuff is specifically a finger cuff; and to transmit data from an LED-PD pair of 
Fournier discloses a finger cuff (The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66; Figure 2); and 
to transmit data from an LED-PD pair (The sensor may employ both light sources when measuring SpO2 data and one light source (e.g. the LED emitting light in the red wavelength) when measuring CNAP data. The CNAP and SpO2 sensors also include one or more photodetectors, arranged substantially on an opposite side of the cuff relative to the light sources. The same red LED and associated photodetector may be used for both CNAP and SpO2 measurements; Column 4 Lines 7-14) of the finger cuff and provide pneumatic connection by a connector tube from the pressure generating and regulating system to the finger cuff to provide pneumatic pressure to an inflatable bladder (The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66) of the finger cuff (In one exemplary embodiment, the device may incorporate separate cuff controller cables 13, 13′ and 23, 23′ (see also FIG. 1) for connecting electrical 27 and pressure 28 lines between the controller 6 (FIG. 1) and the pressure cuffs 22, 22′ with the light emitters 25, 25′ and light detectors 27, 27′…A rigid cable facilitates handling and operation by ensuring that the pneumatic feeds to the cuff are constant and unobstructed. Additionally, the apparatus may include a plurality of fittings and connectors to allow the finger cuff and sensor to be disconnected from the cuff controller cable. This will facilitate the use of disposable cuffs. Additionally, the cuff controller cable may be disconnected from the CNAP/SpO2 measuring device; Column 7 Lines 62-Column 8 Lines 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fournier into those of Balji in order to solve the same problem occurring with finger cuffs as that solved by Balji for arm cuffs (Compare Balji Figs. 2-5 with Figs. 6-10); that is, integrate the pneumatic and electric connections to avoid malfunction if the user forgets to connect one (see Balji [027]) and avoid twisted, tangled hoses (Balji [032]).

Regarding Claim 21, Balji discloses a blood pressure measurement system that includes a pressure generating and regulating system (blood pressure monitoring instrument 8) to measure a patient's blood pressure, the blood pressure measurement system comprising: 
a cuff attached to the patient (A pneumatic blood pressure cuff 1 is wrapped around a limb 9 of a person or animal; [0022]); and 
a connector (connectors; [0023]-[0024]) including: 
a first half portion (female connector 35 / male connector 36; Although FIG. 7 shows the contact ring on the male connector portion 36 and the contact finger 38 on the female portion, it is possible to interchange these components; [0042]) pneumatically (pneumatic coupler 24; pneumatic socket 25) and electrically (conductors 13) connected to the pressure generating and regulating system (Connector 11 mates with a corresponding electrical connector 12, which is attached to electrical conductors 13 running parallel to hose 5. These conductors terminate at electrical connector 14, which mates with electrical connector 15 on blood pressure monitoring instrument 8; [0023]); and 
a second half portion (female connector 35 / male connector 36; Although FIG. 7 shows the contact ring on the male connector portion 36 and the contact finger 38 on the female portion, it is possible to interchange these components; [0042]) fixedly attached (phrase is interpreted as covering the indirect attachment—via the cord—and does not limit the claim to direct attachment to the cuff) to the cuff (the cuff 1 is equipped with electronic component 10, which is provided with electrical connector 11; [0023]),
wherein the first half portion and the second half portion are connectable in two or more orientations (The connectors shown in FIG. 7 do not require a particular rotational orientation in order to be mated, and are capable of rotating freely once mated; [0041]), and 
wherein the pressure generating and regulating system and the cuff are pneumatically and electrically connected when the first half portion and the second half portion are connected (The figure shows the preferred embodiment, with a contact arrangement supporting two conductors 13, in which one contact is made by means of the pneumatic coupler, and the other by a contact band. The male connector 36 contains pneumatic coupler 24, which is made of a conductive material, or has a conductive portion, and is connected to one of the conductors 13. The male connector also has conductive contact band 37, which is connected to the other conductor. The female connector 35 is has a pneumatic socket (not visible in the perspective) which accepts coupler 24, making pneumatic and electrical connection in the manner already described; [0038]; Figure 6), 
wherein, when the first half portion and the second half portion are connected in a proper orientation, the first and second half portion electrically connect the finger cuff to the pressure generating and regulating system by electrical pins (electrical contact pins 27) of the first half portion contacting electrical connection pads (engage mating sockets 26) of the second half (The male connector 23 is also equipped with electrical contact pins 27, which are connected to conductors 13 integrated in hose 21. These contact pins engage mating sockets 26 of the female connector 22, which in turn are connected to the integrated conductors 13 of the attached hose. Thus, by inserting male connector 23 into female connector 22, simultaneous electrical and pneumatic connection is secured; [0029]).
Although Balji discloses the cuff being suitable for wrapping around a limb of a person or animal, Balji fails to disclose that the cuff is specifically a finger cuff; and to transmit data from an LED-PD pair of the finger cuff and provide pneumatic connection by a connector tube from the pressure generating and regulating system to the finger cuff to provide pneumatic pressure to an inflatable bladder.
Fournier discloses a finger cuff (The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66; Figure 2); and 
to transmit data from an LED-PD pair (The sensor may employ both light sources when measuring SpO2 data and one light source (e.g. the LED emitting light in the red wavelength) when measuring CNAP data. The CNAP and SpO2 sensors also include one or more photodetectors, arranged substantially on an opposite side of the cuff relative to the light sources. The same red LED and associated photodetector may be used for both CNAP and SpO2 measurements; Column 4 Lines 7-14) of the finger cuff and provide pneumatic connection by a connector tube from the pressure generating and regulating system to the finger cuff to provide pneumatic pressure to an inflatable bladder (The adjustable finger cuff 20 includes a first pressure cuff 22 with an inflatable bladder 24 and a second pressure cuff 22′ with inflatable bladder 24′ positioned over adjacent fingers. The inflatable bladders 24, 24′ correspond to the pressure measurement chambers in FIG. 1; Column 6 Lines 62-66) of the finger cuff (In one exemplary embodiment, the device may incorporate separate cuff controller cables 13, 13′ and 23, 23′ (see also FIG. 1) for connecting electrical 27 and pressure 28 lines between the controller 6 (FIG. 1) and the pressure cuffs 22, 22′ with the light emitters 25, 25′ and light detectors 27, 27′…A rigid cable facilitates handling and operation by ensuring that the pneumatic feeds to the cuff are constant and unobstructed. Additionally, the apparatus may include a plurality of fittings and connectors to allow the finger cuff and sensor to be disconnected from the cuff controller cable. This will facilitate the use of disposable cuffs. Additionally, the cuff controller cable may be disconnected from the CNAP/SpO2 measuring device; Column 7 Lines 62-Column 8 Lines 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fournier into those of Balji in order to solve the same problem occurring with finger cuffs as that solved by Balji for arm cuffs (Compare Balji Figs. 2-5 with Figs. 6-10); that is, integrate the pneumatic and electric connections to avoid malfunction if the user forgets to connect one (see Balji [027]) and avoid twisted, tangled hoses (Balji [032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791